Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 11023166. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present case are broader than the parent case and represent the same claim scope as the original claims of the parent case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (US Pub. 20190196996) and further in view of Bandic et al. (US Pub. 20180173460).
As per claims 1, 12, and 18, Balakrishnan et al. disclose a memory system, comprising: 
a plurality of memory components (See Fig. 1, memory bank 174a-b); and 
a processing device (See Fig. 1, memory controller 130 and Fig. 2, memory controller 200), operatively coupled with the plurality of memory components, to:
receive read requests from a host system to retrieve data from the memory components (See paragraph 0030, read requests coming from the computing resources 110);
store the read requests in a buffer (See Fig. 2, read queue 232);
track ages of the read requests and priorities specified by the host system for the read quests  (See paragraph 0038, wherein since the priority/QoS/process ID/thread ID and age are used by the scheduler 252, which means they’re being tracked or monitored); and 
schedule execution of a first read request from the buffer based on an age of the first read request (See paragraph 0038, wherein the scheduler 252 schedules the issue of the read request based on age), and wherein the memory requests are scheduled based on the Quality of Service (QoS) or other priority information requests (See paragraph 0038, wherein the selection priority is based on QoS or priority that was issued from the host for the read request).
Balakrishnan et al. do not particularly disclose schedule execution of a first read request from the buffer based on a threshold time period.
Bandic et al. disclose schedule execution of a first read request from the buffer based on a threshold time period. See paragraph 0037, wherein the threshold time period is the period of how long a command is in the device queue.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balakrishnan et al. to include the teaching of Bandic et al. in order to arrive at the current invention. The motivation of doing so is to allow an aging read request that have been waiting for a long time to be processed at a higher priority.

As per claim 5, Balakrishnan et al. disclose the memory system of claim 1, wherein the processing device is further to: 
cause the first read request to be executed prior to the second read request in the buffer by moving the first read request to a queue of read commands.  See paragraphs 0037-0038, wherein the read request can be prioritized and picked out of order from read queue 232 and to be placed in queue 236 
Balakrishnan et al. do not particularly disclose wherein commands in the queue are executed in an order of commands in the queue.
Bandic et al. disclose a FIFO queue. See paragraph 0023.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the queue 236 of Balakrishnan et al. to include the FIFO queue of Bandic et al. in order to arrive at the current invention. The motivation of doing so is to allow the request that arrives first has higher priority and also be processed in a first come first serve manner.

As per claim 6, Bandic et al. disclose the memory system of claim 5, wherein the processing device is further to: 
move the first read request to a top of the queue. See paragraph 0023, wherein in a FIFO queue, a first request would be at the top of the queue if it is the first one arriving to the queue. 

As per claim 8, Balakrishnan et al. disclose the memory system of claim 1, wherein the processing device is further to: 
transmit a response signal to the host system; and in response to a send command from host system, transmit data retrieved for the first read request to the host system.  See paragraph 0020, wherein responsive to a read request from the computing resources to read data from the memory, responses are sending back to the computing resources responsive to the request sent by the computing resources which includes data corresponding to the read request.

As per claims 13 and 19, Bandic et al. disclose the method of claim 12, further comprising: causing a first read request to be executed in response to a determination that an age of the first read request has reached the threshold time period. See paragraph 0032, wherein the threshold is the limit when comparing a command with highest wait time to another command’s wait time to determine which one has higher priority.

As per claims 15 and 20, Balakrishnan et al. disclose the method of claim 12, wherein the scheduling includes: 
moving the first read request to a queue of read commands based on the age of the first read request.  See paragraphs 0037-0038, schedule read requests based on age by selecting a request from read queue and place into queue 236.
 Balakrishnan et al. do not particularly disclose moving the first read request to a queue of read commands based on the age of the first read request has reached the threshold time period.
Bandic et al. disclose schedule execution of a first read request from the buffer based on a threshold time period. See paragraph 0032, wherein the threshold is the limit when comparing a command with highest wait time to another command’s wait time to determine which one has higher priority.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balakrishnan et al. to include the teaching of Bandic et al. in order to arrive at the current invention. The motivation of doing so is to allow an aging read request that have been waiting for a long time to be processed at a higher priority.

As per claim 16, Bandic et al. disclose the method of claim 15, wherein the first read request is moved to a top of the queue. See paragraph 0023, wherein in a FIFO queue, a first request would be at the top of the queue if it is the first one arriving to the queue.

Allowable Subject Matter
Claims 2-4, 7, 9-11, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior arts do not provide teaching or motivation to modify and combine the limitations in the objected claims 2, 7, 9, 14, and 17 with the limitations of the claims which they are depending upon in order to arrive at the present invention.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20140075105, scheduling commands in a storage system.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KALPIT . PARIKH
Primary Examiner
Art Unit 2137



/KALPIT PARIKH/Primary Examiner, Art Unit 2137